Citation Nr: 9922882	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-40 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955 and from November 1955 to January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran's claims file was 
transferred to the St. Louis RO during the pendency of his 
appeal.  The veteran's case was remanded in April 1998 for 
additional development.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by an unappealed final RO decision in March 1994.  The March 
1994 rating decision is the last final denial on any basis.  

2.  Evidence received since the March 1994 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1994 final RO decision is 
not new and material; the veteran's claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served during two periods of active duty, from 
September 1953 to September 1955 and from November 1955 to 
January 1959.  Service medical records for the first period 
of active duty reflect that the veteran was evaluated in the 
mental hygiene clinic in 1954.  He had complained of back 
pain of such severity that it caused him to faint.  He was 
cleared orthopedically and referred to the mental hygiene 
clinic.  The veteran was evaluated from January to April 
1954.  He was diagnosed as having a passive-dependent 
personality with no evidence of organic pathology.  An S-2 
profile was recommended.   The SMRs contain no further 
reference to any type of mental hygiene evaluations or 
referrals.  The veteran's separation examination in September 
1955 is negative for any reference to any type of psychiatric 
disorder.  Likewise, the veteran's entrance and separation 
physicals for his second period of active duty, dated in 
November 1955, and January 1959, respectively, are negative 
for any reference to any type of psychiatric disorder. 

The veteran originally filed a claim in October 1975, seeking 
service connection for a "nervous condition."  His claim 
was denied for failure to report for an examination.  He 
refiled his claim in August 1977.  His claim was denied in 
February 1978, with notice provided that same month.  The 
veteran failed to perfect an appeal of that decision.  In 
subsequent years, the veteran attempted to reopen his claim 
on several occasions.  The last final rating decision was 
provided in March 1994.  The veteran received notice of the 
denial that same month.  The veteran failed to respond to the 
notification and did not perfect a timely appeal.  Therefore, 
the March 1994 decision is final.  38 U.S.C.A. § 7105.  
Accordingly, the veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

Evidence of record at the time of the RO's 1994 denial 
consisted of:  the veteran's SMRs; private treatment records 
from St. Elizabeth Hospital dated in 1975; private treatment 
records from Alton State Hospital, dated from 1968 to 1971; 
lay statements from [redacted], [redacted], [redacted]
[redacted], [redacted], [redacted], and [redacted]; VA 
treatment records, to include inpatient hospital summaries, 
Housebound and Aid and Attendance examinations, and 
outpatient entries for the period from July 1969 to September 
1993; and multiple statements from the appellant dating from 
1975 through February 1994.  Based on this evidence, the RO 
denied the veteran's claim on the basis that there was no 
indication of a chronic psychiatric disorder in service, or a 
compensably disabling psychosis within one year after 
separation from service.  

In May 1995, the veteran filed to reopen his claim for 
service connection for a psychiatric disorder.  The Board 
notes that since the RO's March 1994 decision, the evidence 
added to the file includes:  (1) duplicate copies of 
statements from Mr. [redacted] and Mr. [redacted]; (2) statement 
from M. Eltomi, M.D., received in May 1995; (3) statements 
from F. Jana, M. D., received in May 1995; (4) statement from 
VA social worker, received in May 1995; (5) testimony of 
veteran and his wife at hearing in April 1996; (6) negative 
response for medical records from Jefferson Barracks VA 
medical center (VAMC), received in May 1998; (7) VA treatment 
records, to include inpatient and clinical records, for the 
period from November 1992 to January 1999; (8) statements 
from the veteran.

Significantly, however, after carefully considering the 
evidence submitted since the last final RO decision, in light 
of evidence previously available, the Board is compelled to 
find that the veteran has not submitted evidence which is new 
and material.

The statements of Mr. [redacted] and Mr. [redacted] are 
duplicates of statements and have previously been considered 
by the RO in a number of rating decisions.  Accordingly, they 
are cumulative of evidence already of record and they are not 
new.

The statements of Dr. Eltomi, Dr. Jana, and the VA social 
worker are all new to the record.  However, they are not 
material to the issue on appeal.  The statements relate to 
attempts to assist the veteran in obtaining home health care 
for his disabilities.  They do not relate any of his 
diagnosed conditions to any incident of service.  Therefore, 
they are not material and do not provide a basis to reopen 
the claim.  

The testimony from the veteran and his wife at the April 1996 
hearing is new to the record.  Essentially, the veteran 
maintains that he was diagnosed with manic depression in 
service and that he received treatment for the condition 
immediately after service from both VA and private 
physicians.  The veteran's wife testified that they had been 
married since 1956.  She said that when he came home after 
his discharge he was a different person.  She also said that 
he received psychiatric treatment after service.  She said 
that the veteran told her that he had filed for service 
connection for a psychiatric disability not long after his 
second discharge from service.

In light of this sworn testimony, and other statements 
submitted by the veteran contending that he had treatment 
after service, the case was remanded by the Board in April 
1998 to afford the veteran an opportunity to provide 
additional information about his treatment after service in 
an attempt to secure pertinent records.  The RO contacted the 
veteran in April 1998 and requested that the veteran provide 
applicable identifying information on the names, dates, and 
addresses of any health care providers that had provided 
treatment for his psychiatric disorder, and which had not 
been submitted to VA.  The veteran failed to respond to the 
letter.  

Further, the RO contacted the Jefferson Barracks VAMC in 
April 1998 and requested all treatment records for the 
veteran dating from 1957 to 1960.  The VAMC responded in May 
1998 that they had searched their records, and at the Federal 
Records Center, and had found no records relating to the 
veteran as requested.

Also associated with the claims file are VA treatment 
records, to include hospital summaries and outpatient 
records, for the period from November 1992 to January 1999.  
The records reflect treatment for a number of conditions, to 
include several psychiatric diagnoses.  However, none of the 
records provide a nexus between any diagnosed psychiatric 
disorder and any incident of service.  Accordingly, the 
records represent new evidence to the file that is not 
material to resolving the issue on appeal.  

The veteran testified that he was diagnosed with manic 
depression in service.  However, his SMRs do not reflect such 
a diagnosis.  He was diagnosed with a personality disorder 
during his first period of service.  There was no indication 
of any type of mental health care during his second period of 
service.  The veteran has also said that he was treated for a 
psychiatric condition within one year after service, and he 
believes that his current disorder is related to service.  
The Board enters no finding as to the veteran's credibility, 
however, as a lay person he is not competent to proffer the 
necessary nexus evidence showing a link between any current 
disorder and service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The same is true for testimony provided by 
the veteran's spouse.  She can testify as to what she 
observed in regard to the veteran's conduct but cannot 
provide a diagnosis related to the conduct.  Moreover, the 
veteran has not provided any additional independent evidence 
to show that his current psychiatric disabilities are related 
to service.  He was asked to provide information to obtain 
medical evidence to support his claim and he failed to 
respond.  Further, the Jefferson Barracks VAMC reported that 
there were no records for the veteran for the period that he 
indicated.  Accordingly, the Board finds that the veteran's, 
and his wife's, testimony, by itself or in conjunction with 
the other evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that the veteran alleges that he filed a 
claim for service connection for a psychiatric disorder 
within one year after his discharge in 1959.  However, the 
claims file indicates that the veteran's first contact with 
VA, post-service, was in 1969 when he applied for dental 
treatment.  Moreover, a review of private and VA records from 
1968 on, do not reflect any references to a past medical 
history of psychiatric treatment in 1959 or 1960, as alleged 
by the veteran.  

In light of the foregoing, the benefit sought on appeal is 
denied.

In reaching this decision the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996).  In this regard, the discussion above informs the 
veteran of the steps he needs to fulfill in order to reopen 
his claim, and an explanation why his current attempt to 
reopen the claim must fail.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a psychiatric disorder, 
service connection remains denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
 P, U, L, H, E, S----The "P" stands for "physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower 
extremities"; the "H" stands for "hearing and ear"; the "E" stands for "eyes"; and the "S" stands for "psychiatric."  Para. 9-3(b)(1)-(6), 
Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987).  See also Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).  "L" or "lower 
extremities" includes "the feet, legs, pelvic girdle, lower back musculature, and the lower spine (lower lumbar and sacral) in regard to 
strength, range of motion, and general efficiency."  Para. 9-3(b)(1)(3), AR 40-501, Change 35.  "An individual having a numerical 
designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any 
military assignment."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).


